DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortsmit et al. (US 7523853 B2; hereinafter Kortsmit) in view of Anchor et al. (US 5738272 A; hereinafter Anchor) and Barbieri et al. (US 2012/0279182 A1; hereinafter Barbieri).
Regarding claims 1-5, 7, and 11-15, Kortsmit teaches a carton and blank for said carton with corner indent wall comprising a beverage carton package for liquid foodstuffs, having package base body comprising package edges, an at least partially angular package base and an at least partially angular package gable comprising a curved gable front edge (edge 64c of front gable 56a), wherein the package base body defines, in an idealised manner, a package front side (56), a package rear side (52) and at least two lateral package sides (54/58) attached to the package rear side which spread out substantially at an intended projection (62) by way of the respective package base corners and the respective package gable corners and are delimited in the gable and base region, the intended projections being straight vertical axes defined by and extending through the package base corners and the respective gable corners (via creases 38/40), wherein the package front side has a positive arching at least in sections (along 40), which extends across the package front side leading up to the curved gable front edge (Examiner notes that 38 and 40 lead up to 64c) and continues over the projections defining the front side of the package (see Figures 2A-D), the positive arching passing into a lateral package side (54d).

Anchor teaches a gable top carton and carton blank having a reduced surface area per unit volume wherein a grip panel is formed at least in sections in the region of at least one of a plurality of projections defining the package rear side (Col 6 lines 25-44; Examiner considers the grip panels defined by score lines 200), the grip panel extending between the package rear side and a lateral package side.  Examiner notes that the arching of Anchor’s carton occurs from the bottom of the carton to a base of the gable panels.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Kortsmit’s carton to include further intended sections at each of the four major corners of the rectilinear package instead of just one in order to create a symmetrical package that evenly distributes forces that cause a carton to bulge (Anchor; Col 2 lines 1-10).
Barbieri teaches a sealed package for pourable food products and packaging material for producing sealed packages for pourable food products made of a laminated packaging composite (see Par. 0121).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Kortsmit’s gable top carton to be made of a laminated packaging composite in order to adequately hold and dispense liquids, as known in the art.
Regarding claim 6, Kortsmit, as modified above, teaches a carton wherein the package gable is chamfered (Anchor; via scores 200) with respect to the package base.
Regarding claim 8, Kortsmit, as modified above, teaches a carton wherein the package gable comprises a transverse sealing seam (Kortsmit; 78).

Regarding claim 10, Kortsmit, as modified above, teaches a carton with pour spout (Kortsmit; C) wherein a pouring element is applied to the package gable (30).  
Response to Arguments
6.	Applicant’s arguments, see Pages 5-8, filed 07/12/2021, with respect to the rejection(s) of claim(s) 1-9 and 11-15 under USC 103(a)—in view of Anchor and Barbieri have been fully considered and are persuasive.  The combination fails to disclose the intended corner portions extending all the way to the curved top front gable edge.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Kortsmit in view of Anchor and Barbieri.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734